[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE SPECIAL DEFENSES
The defendants have filed four special defenses. All are based on statutes enacted under the tort reform legislation of 1986 and 1987. In essence, the defenses are claims of collateral source payments and apportionment of liability. While these are legitimate issues affecting the defendants' respective liability, it is not proper to raise them by special defenses. They are adequately raised by a general denial, at least at the prejudgment phase of a case. See Vining v. Capone, No. CV89 029926S (Superior Court of Milford, April 12, 1990, Meadow, J.); Ct. LR 236 (May 28, 1990).
The motion to strike the special defenses is granted.
Maloney, J.